SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURUTIES EXCHANGE ACT OF 1934 For the fiscal quarterly period ended June 30, 2011 Commission file number 000-53851 CommerceTel Corporation (Exact Name of Registrant as Specified in Its Charter) Nevada 26-3439095 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 8929 Aero Drive, Suite E San Diego, CA92123 (Address of Principal Executive Offices & Zip Code) (866) 622-4261 (Telephone Number) Dennis Becker CommerceTel Corporation. 8929 Aero Drive, Suite E San Diego, CA92123 Telephone & Facsimile (866) 622-4261 (Name, Address and Telephone Number of Agent for Service) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to section12(g) of the Act: Common Stock, $.001par value Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Table of Contents Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox As of August 15, 2011, the registrant had 22,314,150 shares of common stock issued and outstanding. Table of Contents COMMERCETEL CORPORATION INDEX Page Part I Financial Information Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 2 Condensed Consolidated Statement of Stockholders’ Equity (Deficit) 3 Condensed Consolidated Statements of Cash Flows 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 29 Part II Other Information Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. Removed and Reserved 37 Item 5. Other Information 37 Item 6. Exhibits 37 Signatures 38 -i- Table of Contents Part I Financial Information Item 1. Financial Statements. CommerceTel Corporation Condensed Consolidated Balance Sheets June 30, December 31, (unaudited) (audited) Current assets Cash $ $ Accounts receivable Other current assets Total current assets Equipment, net Goodwill - Intangible assets, net - Other assets TOTAL ASSETS $ $ Current liabilities Accounts payable $ $ Accrued interest Accrued and deferred personnel compensation Deferred revenue and customer deposits Notes payable, net of discount Cash payment obligation, net of discount - Derivative liabilities Other current liabilities Total current liabilities Non-current liabilities Notes payable - Derivative liabilities - Total non-current liabilities - Total liabilities Stockholders' equity (deficit) Common stock, $0.001 par value; 150,000,000 shares authorized; 21,509,620 and 17,700,000 shares issued and outstanding as of June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) TOTAL LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying notes to condensed consolidated financial statements. -1- Table of Contents CommerceTel Corporation Condensed Consolidated Statements of Operations (Unaudited) Three months ended June 30, Six months ended June 30, Revenues Revenues $ Cost of revenues Gross margin Operating expenses General & administrative Sales & marketing Engineering, research, & development Depreciation & amortization Total operating expenses Loss from operations ) Other income/(expense) Interest income 16 - - Interest expense ) Change in fair market value of derivative liabilities - - Gain on debt extinguishment - - - Total other income/(expense) ) ) Loss before income taxes ) Income tax benefit/(expense) 38 - 38 - Net loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average number of sharesduring the period - basic and diluted See accompanying notes to condensed consolidated financial statements. -2- Table of Contents CommerceTel Corporation Condensed Consolidated Statements of Stockholders' Equity (Deficit) (Unaudited) Additional Paid-In Capital Accumulated Deficit Total Stockholders' Equity (Deficit) Common Stock Shares Amount Balance, December 31, 2010 $ Issuance of common stock and warrants for cash - Issuance of common stock for acquisitions - Issuance of common stock for patent rights 14 - Stock-based compensation - - - Equity offering costs - - - Net loss - - - Balance, June 30, 2011 $ -3- Table of Contents CommerceTel Corporation Condensed Consolidated Statements of Cash Flows (Unaudited) Six months ended June 30, OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used for operating activities: Gain on debt extinguishment - ) Bad debt expense - Stock-based compensation Depreciation and amortization expense Change in fair market value of derivative liabilities ) - Amortization of deferred financing costs - Amortization of note discounts - Increase (decrease) in cash resulting from changes in: Accounts receivable ) ) Other current assets Other assets ) - Accounts payable Accrued interest Accrued and deferred personnel compensation Deferred revenue and customer deposits ) Other liabilities Net cash used for operating activities ) ) INVESTING ACTIVITIES Purchases of equipment ) - Acquisition of intangible assets ) - Cash paid for acquisitions ) - Acquisition of other assets - ) Net cash used by investing activities ) ) FINANCING ACTIVITIES Proceeds from capital contributions by former parent - Proceeds from issuance of notes payable - Payments on notes payable ) - Payments on cash payment obligation ) - Proceeds from issuance of common stock and warrants - Equity offering costs ) - Net cash provided by financing activities Net change in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosures: Cash paid during period for : Interest $ $
